                 Case 1:19-cv-06976-KPF Document 47 Filed 09/18/20 Page 1 of 2




WRITER'S DIRECT: (646) 428-3227
E-MAIL: akr@dhclegal.com                                       September 18, 2020


       Via ECF and E-mail
       The Honorable Katherine Polk Failla
       U.S. District Court, Southern District of New York
       40 Foley Square, Room 2103
       New York, NY 10007
       Failla_NYSDChambers@nysd.uscourts.gov

                   Re:      Rubenstein v. Siokas, et al. (No. 1:19-cv-06976)
                            Settlement with Fee Application

       Dear Judge Failla:

                    We represent defendant Grigorios Siokas (“Siokas”) and nominal defendant Cosmos
       Holdings, Inc. (“Cosmos,” and, together, “Defendants”) in the referenced action. We submit this
       letter to inform the Court that the parties have agreed to settle this action for a total of $600,000.00,
       with a portion to be paid by Mr. Siokas to Cosmos (in the form of debt forgiveness) and the balance
       paid to Plaintiff’s counsel as attorneys’ fees. However, because the parties could not agree on
       what percentage of the settlement amount is to be paid to Plaintiff’s counsel as attorneys’ fees, the
       parties have also agreed that apportionment of the attorneys’ fees should be decided by the Court
       pursuant to a fee application brought by Plaintiff. In furtherance of Plaintiff’s application, the
       parties will meet and confer, and propose a briefing schedule to the Court early next week. We
       appreciate the Court’s continued attention this matter. Thank you.

                                                               Respectfully submitted,

                                                               DAVIDOFF HUTCHER & CITRON LLP
                                                               Attorneys for Defendant Grigorios Siokas,
                                                               and Nominal Defendant Cosmos Holdings,
                                                               Inc.
                                                               _________________________________
                                                               By: Andrew K. Rafalaf
                                                               605 Third Avenue
                                                               New York, NY 10158
                                                               (212) 557-7200
                                                               akr@dhclegal.com
         Case 1:19-cv-06976-KPF Document 47 Filed 09/18/20 Page 2 of 2

Hon. Katherine Polk Failla
September 18, 2020
Page 2


cc: All parties of record (Via ECF)

    Hon. Sarah Netburn (Via Email)
    Netburn_NYSDChambers@nysd.uscourts.gov
    Rachel_Slusher@nysd.uscourts.gov
